DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election of Group II and Species J in the reply filed on 9/8/2021 is acknowledged. The election of Group II was made with traverse while the election of Species J did not indicate whether this was made with or without traverse; because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant did not make an election from the group consisting of Species 1-4, but this Species restriction is being withdrawn in view of the amendments.
The traversal on the grounds that Applicant believes that the Examiner provided no evidence to support the allegation that “the claims do not encompass overlapping subject matter” and refers to Fig 23 which “illustrates that the inventions as defined by the Examiner are not mutually exclusive”. This is not found persuasive because as claimed, the inventions of Groups I, II and III are mutually exclusive and the reasons for such were set forth in the Restriction Requirement on pages 3-4. Claim 12 of Group II has been amended in the 9/8/2021 filing, but the independent claims of the three groups remain mutually exclusive – specifically, Group I requires a proximal exterior surface with a flattened portion with a raised tactile feature (not required by Groups II and III), Group II requires a lateral tactile feature to prevent distal slippage (not required by Groups I and III), and Group III requires a connector latch at a front end and an activation lever at a rear end (not required by Groups I and II). Figure 23 is not a claim and thus cannot be used to show that the inventions as claimed are not mutually exclusive. 
Accordingly, claims 1-11 and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: blunt cannula 105 (introduced in Para 27).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details; specifically, it does not refer to the latching portion or the lateral tactile features found thereon which are a vital part of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 is objected to because of the following informalities: The claim is grammatically incorrect; it is suggested to remove the term “comprise” from line 2 to correct this.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (PG PUB 2018/0133451).
Re claim 12, Takeuchi discloses a two-piece fluid connector 203 (Fig 14A,14B,17-20); it is noted that all reference characters cited below refer to Fig 14A unless otherwise noted) for use with an infusion set (it is noted that the phrase “for use with an infusion set” is a functional limitation and, thus, “an infusion set” is not a part of the claimed invention; this limitation is met in view of Fig 19B), the fluid connector comprising: a fluid path portion 10+17, comprising a cannula 10 integral with and extending from a proximal interior surface (seen best in Fig 19B but not labeled; labeled in annotated Fig A below) of the fluid path portion (best seen in Fig 19B); and a latching portion 15+30+30 secured to the fluid path portion (as seen in Fig 14A and best seen in Fig 19B) and having a pair of displaceable arms 30, each arm comprising: a connector latch 32 disposed at a first, cantilevered end (directed upward in Fig 14A) of the arm 

    PNG
    media_image1.png
    913
    782
    media_image1.png
    Greyscale

Re claim 13, Takeuchi discloses that the second lateral tactile feature comprises a plurality of laterally cantilevered posts (as seen in Fig 14A, five posts are present; these are considered “laterally cantilevered” since they move along with the activation lever which is cantilevered about base 39, as seen in moving from Fig 18 to Fig 19A).
Re claim 14, Takeuchi discloses that the laterally cantilevered posts are substantially rectangular (Applicant defines the term “substantially” to mean “mostly or entirely” in paragraph 17 of the Specification and the Examiner notes that a rectangle is a 2-dimensional shape, not a 3-dimensional shape; as seen in Fig 14A, the posts are shaped as semi-cylinders extending along the Y axis of Fig 14A with semi-spheres at opposite ends along the Y axis; therefore, the posts have a “substantially rectangular” 2-dimensional shape when viewed along the central axis 3a (which is the view seen in Fig 14C for example) because, although the 2-dimensional shape would include curved ends facing upward and downward in the view of Fig 14C, the vast majority of the shape would be rectangular).
Re claim 15, Takeuchi discloses that the laterally cantilevered posts are substantially cylindrical (Applicant defines the term “substantially” to mean “mostly or entirely” in paragraph 17 of the Specification; as seen in Fig 14A, the posts are shaped as semi-cylinders extending along the Y-axis of Fig 14A with semi-spheres at opposite ends along the Y axis and, as seen in Fig 19B, the posts have a semi-circular cross-section when viewed in the XZ plane; therefore, the posts have a “substantially cylindrical” shape as they are mostly cylindrical).  
Re claim 20, Takeuchi discloses that a proximal exterior surface (the circumferential outer surface of 17) of the fluid path portion has a portion with a tactile feature 18 (thread 18 is considered a “tactile feature” since it can be touched by a user) centered about a longitudinal axis of the cannula (as best seen in Fig 19B) to aid a user in connecting the fluid connector with an infusion set base (it is noted that the phrase “to aid a user in connecting the fluid connector with an infusion set base” is a functional .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Takeuchi (PG PUB 2018/0133451).
Re claim 15, as set forth above, it is the Examiner’s stance that Takeuchi discloses that the laterally cantilevered posts are substantially cylindrical. However, in the instance that Applicant disagrees due to the semi-spheres at the opposite ends of each post, it would have been an obvious matter of design choice to modify the posts to be substantially cylindrical in shape since applicant has not disclosed that having such a shape (compared to the other shapes disclosed in Applicant’s disclosure which are disclosed by Takeuchi) solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a substantially cylindrical shape, this particular It is noted that claim 15 has additionally been rejected with art below.
Re claim 16, Takeuchi discloses all the claimed features except that the laterally cantilevered posts are laterally cantilevered polygons. However, it would have been an obvious matter of design choice to modify the posts to be polygon in shape since applicant has not disclosed that having such a shape (compared to the other shapes disclosed in Applicant’s disclosure which are disclosed by Takeuchi) solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a polygon shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to form the posts in a polygon shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 16 has also been rejected with art below.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (PG PUB 2018/0133451) in view of Shaw et al. (PG PUB 2010/0317999).
Re claim 15, as set forth above, it is the Examiner’s stance that Takeuchi discloses that the laterally cantilevered posts are substantially cylindrical. However, in the instance that Applicant disagrees due to the semi-spheres at the opposite ends of each post, Shaw teaches a lever 24 (Fig 1) including a plurality of cantilevered posts 32 (Fig 2) that are substantially cylindrical (Applicant defines the term “substantially” to mean “mostly or entirely” in paragraph 17 of the Specification; as seen in Fig 2,3 and 5, the posts are shaped as semi-cylinders and thus are “substantially cylindrical” in shape) for the purpose of forming a finger gripping surface (Para 31). This is the same result and purpose as the cantilevered posts of Takeuchi. Since the substantially cylindrical shape achieves the same result as the shape of Takeuchi’s posts, these shapes were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute substantially cylindrical shaped posts in place of Takeuchi’s posts since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (PG PUB 2018/0133451) in view of Shemesh (PG PUB 2017/0209682).
Re claim 16, Takeuchi discloses all the claimed features except that the laterally cantilevered posts are laterally cantilevered polygons. Shemesh, however, teaches an activation lever 206 (Fig 1) including a plurality of cantilevered posts 208 (Fig 1A,1B) that are polygons (as seen in Fig 1B, the polygon being a rectangle) for the purpose of forming a finger engagement surface (Para 57). This is the same result and purpose as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is substantially similar to the connector of claim 12:
US Pat 4,362,156 to Feller			US Pat 4,752,292 to Lopez
US Pat 10,531,834 to Smith		PG PUB 2004/0158207 to Hunn
PG PUB 2006/0030815 to Csincsura	PG PUB 2007/0073270 to Christensen
PG PUB 2007/0185441 to Fangrow	PG PUB 2009/0287140 to Rittman III
PG PUB 2012/0029483 to Griffith		PG PUB 2012/0157924 to Schutz
PG PUB 2015/0105753 to Okiyama	PG PUB 2021/0236724 to Marggi
PG PUB 2014/0316379 to Sonderegger
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783